IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DUSTIN S. GILMOUR,                        :   No. 302 MAL 2019
                                          :
                   Respondent             :
                                          :   Petition for Allowance of Appeal
                                          :   from the Order of the
             v.                           :   Commonwealth Court
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF TRANSPORTATION,             :
BUREAU OF DRIVER LICENSING,               :
                                          :
                   Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.